Citation Nr: 1543005	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 4, 2009 for the grant of service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error in a December 1989 rating decision.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980 and from July 1986 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied an earlier effective date for the establishment of service connection for bilateral hearing loss. 

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a service connection claim for bilateral hearing loss on March 20, 1989, within one year of his service discharge which occurred February 15, 1989.   

2.  In a December 1989 rating decision, the RO denied service connection for bilateral hearing loss

3.  The Veteran was notified of the December 1989 rating action in a letter dated April 20, 1990

4.  The Veteran filed a timely notice of disagreement, with the December 1989 rating action in April 1990, and because the RO never issued a statement of the case in response, the December 1989 rating decision never became final. 

5.  The Veteran's hearing loss manifested during service.  
CONCLUSION OF LAW

The criteria for an effective date of February 16, 1989 for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's full grant of the benefit sought, no discussion of VA's duties to notify and assist is necessary. 

The Veteran asserts that service connection for bilateral hearing loss should be effective the date he filed his original claim of entitlement to service connection (i.e. March 20, 1989).  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  With respect to a claim received within one year after service separation, the effective date shall be the date entitlement arose, or the day following separation from active service.  

The Veteran's January 1988 separation report of medical history includes a notation of a long history of hearing loss, and states that the Veteran was in artillery for three years and first noticed hearing loss in service between 1979 and 1980.  Audiometric findings from the January 1988 separation examination revealed the following:   


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
45
35
40
25
35
N/A
LEFT
45
40
40
25
35
N/A

The Veteran was discharged from service February 15, 1989, and he filed his original claim for service connection for bilateral hearing loss on March 20, 1989.  In a December 1989 rating decision, the RO denied the claim.  The RO notified the Veteran of the determination and of his appellate rights in a letter dated April 20, 1990.  In June 1990, the Veteran submitted a statement in which he reported that he had been given a profile for hearing loss in service that required him to be transferred out of combat arms.  He also requested that the RO reexamine his service records.  In an August 1990 response to the Veteran, the RO reiterated the basis of the denial for hearing loss and informed the Veteran that he had one year from the date that the notification letter was sent (April 20, 1990) to file an appeal regarding this issue.  

The Veteran responded via a letter received on April 4, 1991, within the applicable one-year time period, in which he continued to express his disagreement with the December 1989 rating decision.  The Court has described the notice of disagreement as the least burdensome of procedural requirements in veterans benefits law.  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).  In explaining that description, the Court cited Anderson v. Principi, 18 Vet. App. 371, 375 (2004), in which the Court determined that a statement that the appellant "wonder[ed] why [his claim] wasn't allowed back in 1985" was a notice of disagreement as to the effective date of the award.  Id.  In the case at hand, because the Veteran clearly expressed disagreement with the December 1989 rating decision, his April 1991 statement constitutes a valid notice of disagreement.  As a result, the December 1989 rating decision never became final.  38 C.F.R. § 20.1103.  

The Board finds that an earlier effective date is warranted in this case.  The pertinent regulations outlined above provide that in the context of a claim received within the first year of service discharge, the effective date for a service connection claim shall be the later of the day following separation from active service or the date that the entitlement arose.  In this case, the Veteran was diagnosed with bilateral hearing loss in service (see, e.g., January 1988 separation report of medical history stating that the Veteran was in artillery for three years and first noticed hearing loss in service between 1979 and 1980; February 1988 service treatment record confirming bilateral hearing loss and clearing the Veteran for hearing aids), and he filed his service connection claim on March 20, 1989, the month following his discharge from active duty.  Since the December 1989 rating decision never became final, the claim the Veteran submitted within the first year of his service discharge remained open until it was ultimately granted in a June 2011 rating decision.  The appropriate effective date in these circumstances is the day following the Veteran's separation from service, February 16, 1989.  

In reaching this decision, the Board expresses no opinion as to the appropriate disability rating to be assigned for the impairment the Veteran's hearing loss has caused since 1989.  

Given that the Board herein grants an effective date of February 16, 1989 for bilateral hearing loss, and given that the December 1989 rating decision never became final, the Veteran's argument that the December 1989 rating decision contained clear and unmistakable error is rendered moot, and will not be further addressed.  


ORDER

An effective date of February 16, 1989 for bilateral hearing loss is granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


